Exhibit 10.1

Chiesi Farmaceutici S.p.A.

Via Palermo 26/1 – 43122 Parma, Italy

May 10, 2012

Commitment Letter

Cornerstone Therapeutics, Inc.

1255 Crescent Green Drive

Suite 250

Cary, NC 27518

Attention:   Vincent T. Morgus, CFO   Craig A. Collard, CEO

Ladies and Gentlemen:

You have advised Chiesi Farmaceutici S.p.A. (“Chiesi” “we”, “us” or the
“Commitment Party”) that you intend to acquire the Target and consummate the
other transactions described in the introductory paragraph of Exhibit A hereto.
Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Term Sheet.

In connection with the entering into of the Facility and the other transactions
described in the introductory paragraph of Exhibit A hereto, Chiesi is pleased
to advise you of its commitment to provide the entire aggregate principal amount
of the Facility subject to the satisfaction of the conditions precedent set
forth on Exhibit A hereto and set forth herein.

This Commitment Letter and the Summary of Terms and Conditions attached as
Exhibit A (the “Term Sheet”) set forth the principal terms and conditions on and
subject to which Chiesi is willing to make available the Facility.

It is agreed that Chiesi (or an affiliate designated by it) will act as
administrative agent and collateral agent in respect of the Facility (in such
capacity, the “Agent”).

Prior to and until the Closing Date of the Facility there shall be no competing
offering, placement or arrangement of any debt securities or bank financings by
or on behalf of the Company or the Target or any of their respective affiliates
without the consent of Chiesi; provided, that, the Company may enter into
capitalized leases and swap or hedging agreements in the normal course of
business.

Chiesi will not be subject to any fiduciary or other implied duties in
connection with its actions hereunder. Additionally, the Company acknowledges
and agrees that Chiesi, in its capacity as a Lender or the Agent, is not
advising the Company as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction. The Company shall consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and Chiesi
shall have no responsibility or liability to the Company with respect thereto.



--------------------------------------------------------------------------------

Chiesi’s commitment to fund the Facility on the Closing Date hereunder is
subject solely to: (a) there not occurring or becoming known to Chiesi a Company
Material Adverse Effect (as defined in the Acquisition Agreement and
incorporated herein by reference); (b) the closing of the Facility on or before
July 30, 2012; and (c) the other conditions set forth on Exhibit A hereto.

Notwithstanding anything in this Commitment Letter (including each Exhibit
attached hereto) or any other letter agreement or other undertaking concerning
the financing of the Transactions to the contrary, (a) the only representations
relating to the Company, the Guarantors (as defined in Term Sheet), the Target,
your and their respective subsidiaries and your and their respective businesses,
the making of which shall be a condition to the availability of the Facility on
the Closing Date shall be (i) the representations made by or with respect to the
Target in the Acquisition Agreement (as defined in Exhibit A) as are material to
the interests of Chiesi, but only to the extent that the Company has the right
to terminate its obligations under the Acquisition Agreement, or decline to
consummate the Acquisition, as a result of a breach of such representation in
the Acquisition Agreement, and (ii) the Specified Representations (as defined
below), and (b) the terms of the applicable Facility Documentation shall be in a
form such that they do not impair the availability of the Facility on the
Closing Date if the conditions set forth herein and in the Term Sheet hereto are
satisfied (it being understood that to the extent any security interest in the
intended collateral (other than any collateral the security interest in which
may be perfected by the filing of a UCC financing statement, or the delivery of
stock certificates) is not perfected on the Closing Date after your use of
commercially reasonable efforts to do so, the perfection of such security
interest(s) will not constitute a condition precedent to the availability of the
Facility on the Closing Date but such security interest(s) will be required to
be perfected after the Closing Date pursuant to arrangements to be mutually
agreed by the Agent and the Company. As used herein, “Specified Representations”
means representations and warranties of the Company and the Guarantors to be set
forth in the Facility Documentation (as defined in Exhibit A) relating to
incorporation or formation; organizational power and authority; due execution,
delivery and enforceability of the applicable Facility Documentation; solvency;
not conflicting with laws or organizational documents; and, subject to the
limitations on perfection of security interests set forth in the preceding
sentence, the creation, validity, perfection and priority (subject to certain
mutually agreed upon permitted encumbrances) of the security interests granted
in the proposed collateral. This paragraph, and the provisions herein, shall be
referred to as the “Conditions Limitations Provisions”.

Without limiting the conditions precedent provided herein to funding the
consummation of the Acquisition with proceeds of the Facility, the Commitment
Party will cooperate with you as reasonably requested in coordinating the timing
and procedures for the funding of the Facility in a manner consistent with the
Acquisition Agreement. Notwithstanding anything in this Commitment Letter, the
Facility Documentation or any other letter agreement or other undertaking
concerning the financing of the transactions contemplated hereby to the
contrary, the only conditions to the availability of the Facility on the Closing
Date are set forth herein, in the Term Sheet under the heading “Conditions
Precedent” and as set forth in Schedule 1 of the Term Sheet and upon
satisfaction of such conditions, the funding of the Facility shall occur; it
being understood that the substance of this provision shall be included and
reflected in the definitive loan agreement.

You agree (a) to indemnify and hold harmless Chiesi, its affiliates and its
directors, employees, advisors, and agents (each, an “indemnified person”) from
and against any and all losses, claims, damages and liabilities to which any
such indemnified person may become subject arising out of or in connection with
any claim, action or proceeding relating to this Commitment Letter, the
Facility, the use of the proceeds thereof, the Transactions or any related
transaction contemplated hereby or any claim,

 

2



--------------------------------------------------------------------------------

litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any indemnified person is a party thereto or whether
brought by the Company, the Target, any Guarantor (as defined in the Term
Sheet), or any other party, and to reimburse each indemnified person upon demand
for any reasonable and documented out-of-pocket legal or other expenses incurred
in connection with investigating or defending any of the foregoing, provided
that the foregoing indemnity will not, as to any indemnified person, apply to
losses, claims, damages, liabilities or related expenses to the extent they are
found by a final, non-appealable judgment of a court to arise from (i) the
willful misconduct, gross negligence or bad faith of such indemnified person,
(ii) a material breach of the material obligations of such indemnified person or
any of such indemnified person’s affiliates under this Commitment Letter or the
Facility Documentation or (iii) any proceeding that does not involve an act or
omission by you or any of your affiliates and that is brought by an indemnified
person against any other indemnified person (other than any proceeding against
Chiesi in its capacity or in fulfilling its role as Agent or any agency or
similar role under the Facility), and (b) to reimburse Chiesi and its affiliates
from time to time on demand, upon presentation of a summary statement, for all
reasonable and documented out-of-pocket expenses (including, but not limited to
reasonable expenses of Chiesi’s consultants’ fees, travel expenses and
reasonable and documented fees, disbursements and charges of counsel to Chiesi)
and of a single local counsel in each applicable jurisdiction retained by
Chiesi, in each case incurred in connection with the Facility and any related
documentation (including this Commitment Letter and the definitive financing
documentation) or the administration, amendment, modification, waiver or
enforcement thereof. The foregoing provisions in this paragraph shall be
superseded in each case, to the extent covered thereby, by the applicable
provisions contained in the Facility Documentation upon execution thereof. No
indemnified person shall be liable for any damages arising from the use by
others of Information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems, except to the
extent such damages are found by a final, non-appealable judgment of a court to
arise from the gross negligence or willful misconduct of such indemnified
person. In addition, no indemnified person shall be liable for any special,
indirect, consequential or punitive damages in connection with the Facility.

You shall not be liable for any settlement of any proceeding effected without
your consent (such consent not to be unreasonably withheld, conditioned or
delayed), but if settled with your written consent or if there is a final and
non-appealable judgment by a court of competent jurisdiction for the plaintiff
in any such proceeding, you agree to indemnify and hold harmless each
indemnified person from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with the other indemnification provisions. Notwithstanding anything herein to
the contrary, if at any time an indemnified person shall have requested
indemnification in accordance with this Commitment Letter, you shall be liable
for any settlement referred to in the immediately preceding sentence effected
without your consent if (a) such settlement is entered into more than 30 days
after receipt by you of such request for such indemnification and (b) you shall
not have provided such indemnification in accordance with such request prior to
the date of such settlement.

You further acknowledge and agree, with respect to the Transaction and the
financing contemplated hereby, that (a) no fiduciary, advisory or agency
relationship between you and Chiesi is intended to be or has been created in
respect of the Facility contemplated by this Commitment Letter, irrespective of
whether Chiesi has advised or is advising you on other matters, (b) Chiesi, on
the one hand, and you, on the other hand, have an arm’s length business
relationship that does not directly or indirectly give rise to, nor do you rely
on, any fiduciary duty to you or your affiliates on the part of Chiesi in
respect of the Facility contemplated hereby, (c) you are capable of evaluating
and understanding, and you understand and accept, the terms, risks and
conditions of the transactions contemplated by this Commitment Letter, (d) you
have been advised that Chiesi is engaged in a broad range of transactions that
may involve interests that differ from your interests and that Chiesi has no
obligation to disclose such interests and transactions to you, (e) you have
consulted your own legal, accounting, regulatory and tax

 

3



--------------------------------------------------------------------------------

advisors to the extent you have deemed appropriate, (f) Chiesi has been, is, and
will be acting solely as a principal and, except as otherwise expressly agreed
in writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for you, any of your affiliates or any
other person or entity in respect of the Facility contemplated hereby and
(g) Chiesi has no obligation to you or your affiliates with respect to the
Facility contemplated hereby except those obligations expressly set forth herein
or in any other express writing executed and delivered by Chiesi and you or any
such affiliate.

This Commitment Letter shall not be assignable by you without the prior written
consent of Chiesi (and any purported assignment without such consent shall be
null and void), is intended to be solely for the benefit of the parties hereto
and is not intended to confer any benefits upon, or create any rights in favor
of, any person other than the parties hereto and the indemnified persons to the
extent expressly set forth herein. This Commitment Letter may not be amended or
waived except by an instrument in writing signed by you and Chiesi. This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute
one agreement. Delivery of an executed signature page of this Commitment Letter
by email or facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter (including the exhibits
hereto) is the only agreement that has been entered into among us with respect
to the Facility and set forth the entire understanding of the parties with
respect thereto.

This Commitment Letter and any claim, controversy or dispute arising under or
related to this Commitment Letter shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York; provided that
it is understood and agreed that (x) whether there shall have occurred a Company
Material Adverse Effect, (y) whether the Acquisition has been consummated as
contemplated by the Acquisition Agreement and (z) whether the representation and
warranties made by the Company in the Acquisition Agreement are accurate shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof. The Company consents to the
jurisdiction and venue of any state or federal courts located in the County and
City of New York. Each party hereto irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, (a) any objection that it may
now or hereafter have to the laying of venue of any such legal proceeding in the
state or federal courts located in the County and City of New York and any claim
that any such legal proceeding has been brought in an inconvenient forum and
(b) any right it may have to a trial by jury in any suit, action, proceeding,
claim or counterclaim brought by or on behalf of any party related to or arising
out of this Commitment Letter, the Term Sheet, the transactions contemplated
hereby or the performance of services hereunder. Each party hereto agrees not to
bring any claim, controversy or dispute arising under or related to this
Commitment Letter in any jurisdiction or venue other than the state or federal
courts located in the County and City of New York.

You agree that you will not disclose, directly or indirectly, this Commitment
Letter, the Term Sheet, the other exhibits and attachments hereto and the
contents of each thereof, or the activities of Chiesi pursuant hereto or
thereto, to any person or entity without prior written approval Chiesi (such
approval not to be unreasonably withheld, conditioned or delayed), except (a) to
your officers, directors, agents, employees, attorneys, accountants, advisors,
controlling persons or equity holders on a confidential and need-to-know basis,
(b) if Chiesi consents in writing to such proposed disclosure or (c) pursuant to
the order of any court or administrative agency in any pending legal, judicial
or administrative proceeding, or otherwise as required by applicable law or
compulsory legal process or to the extent requested or required by governmental
and/or regulatory authorities, in each case based on the reasonable advice of
your legal counsel (in which case you agree, to the extent practicable and not
prohibited by applicable law, to inform us promptly thereof prior to
disclosure); provided that (i) you may disclose this Commitment Letter and the
contents hereof to the Target and its respective officers, directors, agents,

 

4



--------------------------------------------------------------------------------

employees, attorneys, accountants, advisors, controlling persons or equity
holders, on a confidential and need-to-know basis and (ii) you may disclose the
Commitment Letter and its contents in connection with any public filing relating
to the Transactions.

Chiesi and its affiliates will use all confidential information provided to them
or such affiliates by or on behalf of you hereunder or in connection with the
Acquisition and the related Transactions solely for the purpose of providing the
services which are the subject of this Commitment Letter and shall treat
confidentially all such information and shall not publish, disclose or otherwise
divulge, such information; provided that nothing herein shall prevent Chiesi and
its affiliates from disclosing any such information (a) pursuant to the order of
any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process based on the advice of counsel (in which case Chiesi
agrees, to the extent practicable and not prohibited by applicable law, to
inform you promptly thereof prior to disclosure), (b) upon the request or demand
of any governmental and/or regulatory authority having jurisdiction over Chiesi
or any of their respective affiliates, (c) to the extent that such information
becomes publicly available other than by reason of improper disclosure by Chiesi
or any of its affiliates in violation of any confidentiality obligations owing
to you, the Target or any of your or their respective affiliates (including
those set forth in this paragraph), (d) to the extent that such information is
received by Chiesi from a third party that is not, to Chiesi’s knowledge,
subject to contractual or fiduciary confidentiality obligations owing to you,
the Target or any of your or their respective affiliates, (e) to the extent that
such information is independently developed by Chiesi, (f) to Chiesi’s
affiliates and to its and their respective employees, legal counsel, independent
auditors, professionals, rating agencies and other experts or agents who need to
know such information in connection with the Transactions and who are informed
of the confidential nature of such information and have been advised of their
obligations to keep information of this type confidential, (g) to potential or
prospective Lenders, participants or assignees and to any direct or indirect
contractual counterparty to any swap or derivative transaction relating to the
Company, the Target or any of your subsidiaries or (h) for purposes of
establishing a “due diligence” defense; provided that the disclosure of any such
information to any Lenders or potential or prospective Lenders, participants or
assignees referred to above shall be made subject to the acknowledgment and
acceptance by such lender or potential or prospective Lender, participant or
assignee that such information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and Chiesi. Chiesi’s and its affiliates’, if any,
obligations under this paragraph shall (i) if the initial funding under the
definitive documentation relating to the Facility occurs, terminate
automatically and be superseded by the confidentiality provisions in the
definitive documentation relating to the Facility or (ii) if the initial funding
under the definitive documentation relating to the Facility does not occur,
survive the termination of this Commitment Letter and shall automatically
terminate and be of no further effect two years from the date hereof.

Chiesi hereby notifies you that, pursuant to the requirements of the USA Patriot
Act, Title III of Pub. L. 107-56 (signed into law on October 26, 2001) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Company and each Guarantor (as defined in the Term Sheet), which
information includes names and addresses and other information that will allow
Chiesi to identify the Company and each Guarantor in accordance with the Patriot
Act.

The compensation (if applicable), reimbursement, indemnification,
confidentiality, governing law, submission to jurisdiction and waiver of jury
trial provisions contained herein and any other provision herein or therein
which by its terms expressly survives the termination of this Commitment Letter
shall remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder.

 

5



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet by returning to us executed
counterparts hereof not later than 5:00 p.m., New York City time, on May 14,
2012. This offer will automatically expire at such time if we have not received
such executed counterparts in accordance with the preceding sentence. If you do
so execute and deliver to us this Commitment Letter, we agree to hold our
commitment available for you until the earliest of (i) after execution of the
Acquisition Agreement and prior to the consummation of the Transactions, the
termination of the Acquisition Agreement in accordance with its terms, (ii) the
consummation of the Acquisition with or without the funding of the Facility and
(iii) 5:00 p.m. New York City time, on July 30, 2012 (such earliest time, the
“Expiration Date”). Upon the occurrence of any of the events referred to in the
preceding sentence, this Commitment Letter and the commitments of Chiesi
hereunder shall automatically terminate unless Chiesi shall, in its sole
discretion agree to an extension in writing.

 

6



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, CHIESI FARMACEUTICI S.P.A. By:  

/s/ Alberto Chiesi

Name: Alberto Chiesi Title: President

 

Accepted and agreed to as of the date first above written: CORNERSTONE
THERAPEUTICS, INC. By:  

/s/ Craig A. Collard

  Name: Craig A. Collard   Title: CEO



--------------------------------------------------------------------------------

Exhibit A

CORNERSTONE THERAPEUTICS INC.

TERM LOAN FACILITY

Summary of Terms and Conditions

 

 

Cornerstone Therapeutics, Inc., a Delaware corporation (the “Company”), intends
to acquire (the “Acquisition”) EKR Holdings, Inc. and its subsidiaries (the
“Target”), all as previously described to Chiesi Farmaceutici S.p.A. The Company
intends to consummate the Acquisition pursuant to an Agreement and Plan of
Merger (together with all exhibits, schedules, annexes and other disclosure
letters thereto, the “Acquisition Agreement”), by and among the Company, EKR
Holdings, Inc., EKR Therapeutics, Inc. and Stone Acquisition Sub, Inc., pursuant
to which the Company will acquire, directly or indirectly, all of the equity
interests of Target. Following the Acquisition and the merger with Stone
Acquisition Sub, Inc., the Target will be a wholly owned subsidiary of the
Company. In connection therewith the Company will obtain up to $90.0 million in
commitments under a senior secured term loan facility (the “Facility”) and the
proceeds of the Facility and cash on hand at the Company and the Target on the
Closing Date will be applied (a) to pay the cost of acquiring all of the capital
stock of the Target and (b) to pay the fees and expenses incurred in connection
with the Transactions (such fees and expenses, the “Transaction Costs”).

The transactions described above (including the payment of Transaction Costs)
are collectively referred to herein as the “Transactions”.

Set forth below is a summary of the terms and conditions for the Facility.

 

Borrower:    Cornerstone Therapeutics, Inc. (the “Company”, the “Borrower” or
“you”). Guarantors:    All domestic subsidiaries of the Company (including the
Target, after giving effect to the Acquisition) (individually, a “Guarantor” and
collectively, “Guarantors”, and together with Borrower, individually, a “Loan
Party” and collectively, the “Loan Parties”). Administrative and Collateral
Agent:    Chiesi Farmaceutici S.p.A. (in such capacity, the “Agent”). Lenders:
   Chiesi Farmaceutici S.p.A and other parties that become parties to the
financing arrangements as lenders (collectively, the “Lenders”). Facility:   
The Facility will consist of: (a) a Term Loan A of up to $60,000,000 (“Term Loan
A”) and (b) a Term Loan B of up to $30,000,000 (“Term Loan B” and together with
Term Loan A, the “Term Loans”). Each of the Term Loans will be fully drawn on
the Closing Date (as defined below). Amortization:    The Term Loan A will be
repaid in consecutive quarterly installments of principal commencing on December
31, 2014 and on the last day of each fiscal quarter thereafter. The amount of
each quarterly installment will be equal to $3,500,000, with the final
installment to be in the then remaining balance of the Term Loan A (and
including principal, accrued and unpaid interest and other amounts).



--------------------------------------------------------------------------------

Optional Prepayments:    The Term Loans may be prepaid, in whole or in part, at
the option of the Borrower, upon notice and in minimum principal amounts and
multiples to be agreed, without premium or penalty and will be applied first, to
installments of principal of Term Loan A ratably to remaining installments, then
to any remaining amounts outstanding on the Term Loan A and finally to the Term
Loan B. Mandatory Prepayments:   

The Borrower will be required to prepay the Term Loans plus accrued and unpaid
interest from the net proceeds of the sale of any assets outside the ordinary
course of business (including as a result of casualty or condemnation and
excluding sales of inventory, obsolete or worn-out property, property no longer
useful in such person’s business and other customary exceptions to be agreed),
and the issuance of any equity (collectively, the “Net Proceeds”), in each case,
to extent such aggregate Net Proceeds exceeds $5,000,000, subject, in the case
of sale of assets, casualty and condemnation, to a customary reinvestment option
of not more than 180 days. Repayments shall be applied first, to installments of
principal of Term Loan A ratably to remaining installments and thereafter to any
remaining amounts outstanding on the Term Loan A. After the Term Loan A has been
repaid in full, the Borrower shall apply Net Proceeds to repay the Term Loan B
at the Lenders’ election.

 

The Borrower will be required to prepay the Term Loan A in an amount equal to
the applicable ECF Percentage below multiplied by the Excess Cash for such
fiscal year, beginning with the fiscal year ending December 31, 2013.

 

ECF Percentage

   Senior
Leverage
Ratio  

50%

     above 2:1   

0%

     below 2:1   

 

   “Senior Leverage Ratio” shall mean as of any date for which it is to be
determined, the ratio of (i) the sum of all outstanding secured indebtedness as
of such date plus the aggregate face amount expressed in Dollars of all drafts
which may then or thereafter be presented by beneficiaries under all letters of
credit issued for the account of any Loan Party outstanding as of such date plus
(without duplication), the face amount of all drafts which have been presented
or accepted under all letters of credit issued for the account of any Loan Party
but have not yet been paid or have been paid but not reimbursed to (ii) EBITDA
for the most recently ended twelve-month period for which monthly financial
statements are available.    “EBITDA” shall mean for any fiscal period of an
entity, that entity’s net income adjusted by (i) adding thereto (x) the entity’s
net interest expense, provision for income taxes, depreciation and amortization
expense, other non-cash charges that were deducted in computing net income for
the period, (y) reasonable transaction costs incurred in connection with any
permitted acquisition, and (z) for any such permitted acquisition, restructuring
charges,

 

2



--------------------------------------------------------------------------------

  

cost savings, operating expense reductions and synergies projected to be
achieved within 12 months of the closing date of such acquisition, in an
aggregate amount under this clause (z) not to exceed an amount to be agreed upon
by the Agent; (ii) excluding the amount of any extraordinary gains or losses and
gains or losses from sales of assets other than inventory in the ordinary course
of business and other non-recurring extraordinary charges; and (iii) excluding
the amount of any gain recognized from the write-off of negative goodwill.

 

“Excess Cash” shall mean, as of any date of determination, an amount equal to
(a) EBITDA for the most recently completed fiscal year of the Borrower, minus
(b) in each case, the sum (without duplication) of: (i) capital expenditures
made in cash and not financed and not paid for with insurance proceeds during
such period and consideration paid in respect of the Acquisition (including
existing contingent obligations of Target), other permitted acquisitions and
existing contingent obligations disclosed to the Agent, (ii) any interest
expense paid in cash during such period, (iii) the aggregate amount of Federal,
state, local and foreign income taxes paid in cash during such period, (iv) the
aggregate amount of tax dividends and distributions paid in cash by the Borrower
and permitted under the Facility Documentation, (v) prepayments or repayments of
the Term Loans in cash by Borrower during such period and (vi) any transaction
costs, restructuring charges, cost savings, operating expense reductions and
synergies projected to be achieved with respect to any permitted acquisition
solely to the extent included in the calculation of EBITDA.

Interest and Fees:   

Interest on the Term Loan A shall accrue at 7.5% per annum. Interest on the Term
Loan B shall accrue at 6.5% per annum.

 

Interest shall be payable in arrears at the end of each fiscal quarter of the
Borrower and on the maturity date.

 

After an event of default and for so long as the same is continuing interest
shall be 2.0% greater than the otherwise applicable interest rate.

 

All per annum rates and fees will be computed on basis of actual days elapsed
over a 365 day year.

Conversion Option:   

Subject to Company Stockholder Approval, during the Conversion Period, the
Lenders shall have the option, exercisable in their sole discretion, to convert
(the “Conversion”) all or a portion of the Term Loan B into unregistered common
stock of the Company, at a conversion price equal to $7.098 per share.

 

Conversion Period shall begin on the date of Company Stockholder Approval and
end 24 months thereafter.

 

“Company Stockholder Approval” shall mean the requisite approval of the
stockholders of the Company of the Conversion. The Company shall covenant to use
its best efforts to obtain Company Stockholder Approval immediately after the
closing.

 

3



--------------------------------------------------------------------------------

Security:   

Subject to the limitations set forth below in this section, to secure all
obligations of the Borrower under the Facility, first priority (subject to
certain specified permitted liens), perfected security interests in and liens
upon substantially all of each Loan Party’s present and future assets, including
all accounts, general intangibles, chattel paper, documents, instruments
(including any promissory notes), supporting obligations, letters of credit,
letter-of-credit rights, deposit accounts (but not deposit accounts exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party’s employees), investment property
(including any stock or other equity or ownership interests in the subsidiaries
of each Loan Party), inventory, equipment, real property and fixtures, and all
products and proceeds thereof (the “Collateral”).

 

Notwithstanding anything to the contrary contained herein, the perfection of
Collateral shall not include (i) shares of any subsidiary that is a “controlled
foreign corporation” in excess of sixty-five percent of all of the issued and
outstanding shares of capital stock of such subsidiary entitled to vote (within
the meaning of Treasury Regulation Section 1.956-2) if a pledge of a greater
percentage would result in adverse tax consequences to the Company or the assets
of such “controlled foreign corporation” if it would result in adverse tax
consequences to the Company, (ii) motor vehicles, (iii) items of minimal value
that are not capable of being perfected by the filing of financing statements
under the Uniform Commercial Code, (iv) commercial tort claims less than a de
minimis value to be agreed upon, (v) any letter of credit rights which either
(A) have a face amount less than a de minimis amount to be mutually agreed or
(B) support an obligation with a duration not longer than a term to be mutually
agreed and (vi) leasehold interests in real estate. As to specific items of
Collateral, the Agent may determine not to perfect its security interest therein
based on the value thereof relative to the costs of such perfection.

Use of Proceeds:    The proceeds of the Term Loans will be used by the Borrower,
together with cash on hand of the Borrower and the Target to provide funds to
finance a portion of the Acquisition and to pay the Transaction Costs. Closing
Date:    The Lenders will make the Term Loans simultaneously with the
consummation of the Acquisition, the “Closing Date.” Term:    5 years from the
Closing Date. Documentation:    Definitive loan documentation (collectively, the
“Facility Documentation”), including, without limitation, a credit agreement,
security agreements, pledge agreements, guarantees, control agreements, UCC
financing statements, customary opinion letters of counsel to Borrower and
Guarantors and other agreements and documents related to the foregoing and
ancillary documents entered into in connection therewith, and will contain
customary conditions to borrowing, representations, warranties, covenants and
events of default, together with other customary loan document provisions and
other terms and provisions to be mutually agreed.

 

4



--------------------------------------------------------------------------------

Representations and Warranties:    Representations shall include only (with
customary materiality qualifications and exceptions thereto to be mutually
agreed upon): financial statements; absence of undisclosed liabilities; no
material adverse change; corporate existence and organization; compliance with
law; corporate power and authority; enforceability of Facility Documentation; no
conflict with law or contractual obligations; no material litigation; no
default; ownership of property; liens; intellectual property; no burdensome
restrictions; taxes; ERISA; subsidiaries; capitalization; due authorization;
material contracts; investments; environmental matters; labor matters; accuracy
and completeness of disclosure; Regulation T,U and X, Investment Company Act,
Patriot Act/FCPA; solvency; insurance, real property; and creation and
perfection of security interests. Affirmative Covenants:    Affirmative
Covenants shall include only (with customary materiality qualifications and
exceptions thereto to be mutually agreed upon): maintenance of existence,
property, insurance and material intellectual property; accounting in accordance
with GAAP; engaging in same business or businesses reasonably related thereto;
compliance with laws and regulations; payment of taxes and other charges that
can result in priming liens; books and records; visitation and inspection; list
of deposit accounts; use of proceeds; and future guarantors/collateral.
Reporting Requirements:    Reporting Requirements shall include only: delivery
of publicly available financial statements which shall be deemed to be made
available to the Agent and the Lenders upon the Borrower’s posting such
statements to the Borrower’s public website; and customary notifications,
including, without limitation, notice of any default, material litigation, ERISA
events or material adverse change. The Borrower shall in no event be required to
deliver material non-public financial information to the Agent or any of the
Lenders. Negative Covenants:   

Negative Covenants shall include only (with customary materiality qualifications
and exceptions thereto to be mutually agreed upon): restrictions on indebtedness
and guaranties; liens; mergers, consolidations and acquisitions; sale of assets;
engaging in business other than current business and those reasonably related
thereto; investments; dividends, redemptions and other payments on junior
capital; affiliate transactions; covenants limiting dividends or loans made from
subsidiaries to the Borrower or on the ability of the Borrower or any subsidiary
to grant liens; sale/leaseback transactions; speculative hedging; and change in
fiscal year.

 

The negative covenants will expressly allow the Borrower to enter into an
agreement for a working capital facility in an aggregate amount not to exceed
$25,000,000 which may be secured on a pari passu basis subject to an
intercreditor agreement reasonably satisfactory to the Agent and the Lenders.

Events of Default:    Customary for facilities and transactions of this type,
including, without limitation, nonpayment of principal, nonpayment of interest
or other amounts (subject to grace and notice); violation of covenants (subject
to cure); incorrectness of representations and warranties in any material
respect; cross

 

5



--------------------------------------------------------------------------------

   acceleration to material indebtedness; bankruptcy or insolvency of any Loan
Party (subject to cure); material monetary judgments; ERISA events; failure of
liens to be valid or perfected through action or inaction of the Borrower or any
Guarantor, and actual or asserted invalidity of guarantees. Conditions
Precedent:    The conditions precedent to the Term Loans will consist of (a) the
accuracy of representations and warranties in the Facility Documentation in all
material respects (except where qualified by materiality, then just the accuracy
thereof), (c) the absence of any default or event of default at the time of, and
after giving effect to the making of the Term Loans and (c) those conditions
precedent set forth on Schedule 1 hereto. Notwithstanding the foregoing, the
only conditions to the availability of the Facility on the Closing Date shall be
the conditions set forth herein as set forth in Schedule 1 hereto and in the
Commitment Letter; it being understood that the substance of this provision
shall be included and reflected in the definitive loan agreement Assignments;
Participations:    Each Lender will be permitted to make assignments of the Term
Loans in a minimum amount equal to $10.0 million to other institutions approved
by Agent and the Borrower, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, that, (i) the approval of the Borrower shall
not be required at any time that an event of default has occurred and is
continuing, (ii) the approval of the Company shall not be required in connection
with assignments to other Lenders, to any affiliate of a Lender, or for any
participation and (iii) no assignment or participation may be made to a
competitor of the Loan Parties (other than affiliates of any Lender). No
assignment or participation may be made to natural persons. Required Lenders:   
Lenders holding more than 50% of the Term Loans. Governing Law:    New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the State of New
York.

 

6



--------------------------------------------------------------------------------

Expenses, Waivers and

Indemnity:

  

The Loan Parties will, from and after the Closing Date, pay all of the
reasonable and documented out-of-pocket expenses and costs of the Agent,
including, without limitation, legal costs and expenses of Agent (and, following
the occurrence and during the continuance of an event of default, legal costs
and expenses of the Lenders in connection with obtaining payment of the
obligations under and otherwise enforcing the provisions of the Facility
Documentation), filing and search charges and recording taxes, plus other
reasonable and documented out-of-pocket expenses.

 

Waivers to include, but not be limited to a waiver by Agent, Lenders and each
Loan Party of its rights to jury trial; waiver by each Loan Party of claims for
damages in respect of any breach or alleged breach by the Agent or any Lender of
any of the Facility Documentation (other than resulting from gross negligence or
willful misconduct as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction); provided that neither Agent nor Lenders shall
be liable for any special, indirect, punitive or consequential damages.

 

The Loan Parties shall indemnify and hold harmless Agent and Lenders and their
respective directors, officers, agent, representatives and employees from and
against all losses, claims, damages, expenses, or liabilities arising out of any
litigations, investigation or proceeding related to the Facility, except gross
negligence, willful misconduct or bad faith of such indemnitee as determined
pursuant to a final, non-appealable order of a court of competent jurisdiction.

USA PATRIOT Act:    Each Lender subject to the USA PATRIOT Act (Title III of
Pub.L. 107-56 (signed into law October 26, 2001) (the “Act”) hereby notifies the
Loan Parties that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies each person or corporation
who opens an account and/or enters into a business relationship with it, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify such person in accordance
with the Act. Loan Parties are hereby advised that any commitment that might at
any time be issued is subject to satisfactory results of such verification.
Counsel to the Agent:    Morgan, Lewis & Bockius LLP Counsel to the Company:   
Clifford Chance US LLP

 

7



--------------------------------------------------------------------------------

Schedule 1 – Conditions Precedent

The availability of the Facility, in addition to those set forth in the
Commitment Letter, shall be subject to the satisfaction of the following
conditions. Capitalized terms used but not defined herein have the meanings
given in the Term Sheet.

(a) Each Loan Party shall have executed and delivered satisfactory Facility
Documentation for the Facility as further described in the Term Sheet and
consistent with the Commitment Letter. The Agent, for the benefit of itself and
the Lenders, shall hold perfected, first priority security interests in and
liens upon the Collateral and the Agent shall have received such evidence of the
foregoing as it reasonably requires.

(b) The terms of the Acquisition Agreement (including, for the avoidance of
doubt, all exhibits, schedules, annexes and other disclosure letters thereto)
shall be reasonably satisfactory to the Agent and the Lenders. The Acquisition
shall be consummated in all material respects in accordance with the terms of
the Acquisition Agreement concurrently with the initial funding of the Facility
without giving effect to any waivers, amendments, consents or supplements by you
to the Acquisition Agreement that are material and adverse to the Lenders as
reasonably determined by the Agent.

(c) The Lenders and the Agent, shall have received all expenses required to be
paid on or before the Closing Date.

(d) The Agent shall have received legal opinions (including opinions (i) from
counsel to the Company, (ii) if agreed by opining counsel, delivered pursuant to
the Acquisition Agreement, accompanied by reliance letters in favor of the
Lenders and (iii) from such special and local counsel (limited to one local
counsel for each jurisdiction) as may be required by the Agent) and a chief
financial officer’s solvency certificate in the form reasonably acceptable to
the Agent.